Citation Nr: 9928937	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  98-10 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for dysthymic 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
November 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

In written argument dated in May 1999, the veteran's 
representative appears to raise a claim for a rating in 
excess of 10 percent for the veteran's service-connected 
headaches.  Therefore, this issue is referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran's dysthymic disorder is not productive of more 
than definite social and industrial impairment, nor is it 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The scheduler criteria for a rating in excess of 30 percent 
for the veteran's dysthymic disorder have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9433 (1998); 38 C.F.R. §§ 4.132, Diagnostic 
Code 9405 (effective prior to November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that his dysthymic disorder is more 
severely disabling than reflected by his current 30 percent 
evaluation.  He stated on his substantive appeal of July 1998 
that he has extreme difficulty understanding instructions at 
work and at school and that he has trouble dealing with 
negative thoughts.  He also stated that he is not able to 
deal with people on a day to day basis.  Therefore, he argues 
that he is entitled to a greater evaluation for this 
disorder.
A veteran who submits a claim for benefits under laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  A mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffree v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, VA has a 
duty to assist him in developing facts that are pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for an equitable resolution 
of the issues on appeal has been obtained.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114 (1998).  Where 
entitlement to compensation has already been established and 
an increase in disability ratings is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection for the veteran's dysthymic disorder was 
granted by an RO decision in March 1995.  A 30 percent 
evaluation was assigned at that time; that evaluation has 
been in effect ever since.

The veteran has undergone a series of VA examinations in 
conjunction with his claim.  In November 1995, the veteran 
was neat in appearance and had good grooming.  He was able to 
maintain eye contact but he was quite reserved and spoke very 
quietly.  He seemed somewhat anxious as his voice cracked 
during the interview and he moved about frequently in his 
chair.  There was no evidence of any speech disturbances and 
he was alert, polite and cooperative.  He denied 
hallucinations, thinking was logical, and abstract thinking 
was intact.  He was diagnosed with dysthymic disorder, 
delayed onset.

In November 1996, the veteran underwent another examination 
wherein he was dressed appropriately and speech was 
spontaneous and productive.  He reached goal ideas with 
reasonable ability.  His affect was appropriate for the 
interview and his mood was depressed by history.  He had no 
acute suicidal ideation at this point but had it in the past 
with no suicidal acts.  He had no illusions and no bizarre 
ideation.  Stream of mental activity revealed his sensorium 
was clear and his consciousness was clear.  No memory defect 
was found and reported memory loss was deemed due more to 
anxiety than a memory defect.  His new learning ability was 
good and his intelligence was bright at least if not 
superior.  His insight and judgment were good.  He was 
diagnosed with major depression and assigned a Global 
Assessment of Functioning (GAF) score of 70-85, denoting 
absent, minimal or transient symptoms.  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)(which 
VA has adopted at 38 C.F.R. § 4.125(1998)).

On VA examination in July 1997, the veteran was neat, clean, 
tidy and cooperative.  The examiner noted that the veteran 
had been a full time student since September 1995 and that he 
reported good grades in school.  However, the examiner also 
noted that the veteran presented with slow mentation and 
psychomotor retardation.  He was  oriented times three and 
his memory was intact.  His insight was fair.  Judgment was 
good for hypothetical situations but his affect was sad.  His 
overall mood was down and depressed.  He had considerable 
difficulty with abstracting proverbs and could not even 
understand what it was to he was supposed to answer and his 
ultimate answers were bizarre.  The examiner noted that the 
veteran's dysthymia seemed to have gone into a major 
depression by the severity and length of symptoms.  His GAF 
was deemed at about 65, denoting some mild symptoms. 

The veteran has also submitted outpatient records dated from 
December 1995 to December 1997.  In December 1995 he was 
diagnosed with chronic dysthymia.  Many of these records 
document the veteran's ongoing treatment for the dysthymia 
and major depression.  From February 1996 onward, the veteran 
sought almost monthly treatment for major depressive 
disorder.  Typically, the veteran was adequately groomed and 
dressed.  He was mostly cooperative and appropriate in these 
interviews.  His thought processes were coherent and goal 
directed.  In January 1997, his insight was fair to poor and 
his judgment was poor as evidenced by his recent 
discontinuation of his medications.  However, his insight and 
judgment were deemed good in June 1997.  Generally, then, the 
veteran was cooperative and coherent with generally fair to 
good insight and judgment.  These records also reveal that 
the veteran sought treatment for sleep problems as he 
complained of snoring and daytime fatigue.

During the pendency of this appeal, the criteria for 
diagnosing and evaluating psychiatric disorders were changed.  
When a law or regulation changes while case is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Therefore the 
Board will analyze the veteran's claim under both sets of 
criteria to determine if one is more favorable to the 
veteran.

Prior to the regulatory changes, the veteran's service-
connected dysthymia was evaluated under 38 C.F.R. § 4.132, 
Diagnostic Code 9405.  Under this regulatory scheme, the 
severity of a psychiatric disability was determined based on 
the effect of actual symptomatology on social and industrial 
adaptability. 38 C.F.R. § 4.130 (1996).  A 30 percent 
evaluation was warranted where there was definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people.  The psychoneurotic 
symptoms would result in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment. 

A 50 percent evaluation was warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  
In Hood v. Brown, 4 Vet. App. 301, (1993), the Court of 
Veterans Appeals (now Court of Appeals for Veterans Claims) 
stated that the term "definite" as utilized in 38 C.F.R. § 
4.132 was "qualitative" in character, where as the other 
descriptive terms were "quantitative" in character, and 
invited the Board to "construe" the term "definite" in a 
manner that would quantify the degree of impairment for 
purposes of satisfying the Board's statutory duty to 
articulate the "reasons and bases" for a decision under 38 
U.S.C.A. § 7104 (West 1991).  The Board subsequently 
requested an opinion from the VA Office of the General 
Counsel.  In a precedent opinion, the General Counsel 
concluded that the term "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents the degree of social and industrial impairment 
that is "more than moderate, but less than rather large."  
O.G.C. Prec. 9-93 (November 9, 1993), 57 Fed.Reg. 4753 
(1994).  The Board is bound by this interpretation of the 
term "definite" as applied to 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  38 U.S.C.A. § 7104(d)(1) (West 1991).

The applicable rating criteria effective from November 7, 
1996 are as follows:  A 30 percent rating is appropriate 
where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent evaluation was warranted when 
symptomatology causes occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attack more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

While the veteran experiences problems with his dysthymic 
disorder, the symptomatology does not warrant an evaluation 
in excess of 30 percent disabling under either the former or 
current rating criteria.  Pursuant to the current criteria, 
he  experiences some social and occupational impairment, due 
to depressed mood, anxiety, chronic sleep impairment and mild 
memory loss.  However, the veteran has not shown speech 
impairment, weekly panic attacks, difficulties in long and 
short-term memory, disturbances of motivation or mood or 
difficulty establishing or maintaining relationships.  Such 
is clearly not consistent with more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.

Also, when considering the veteran's symptomatology under the 
previous Diagnostic Code 9405, the veteran has experienced 
definite but not considerable impairment.  The current GAF 
scores, for instance, reflect some mild symptoms but do not 
describe psychoneurotic symptoms suggestive of considerable 
impairment.  While the veteran has had impaired judgment and 
abstract thinking on occasion, mental status examinations 
have been otherwise essentially normal.  The Board has 
considered the fact that recent examinations have indicated 
that the appropriate diagnosis for the veteran's depression 
may be major depression rather than a dysthymic disorder.  
However, this does not alter the fact that the veteran's GAF 
scores reported in recent years have indicated no more than 
mild psychiatric impairment.  Mental status examinations have 
shown the veteran to be well oriented and goal directed.  
While some slow mentation and depression are evident, it is 
also apparent that the veteran has attended school on a full 
time basis and has obtained good grades. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

A rating in excess of 30 percent for a dysthymic disorder is 
not warranted.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

